In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐1449 
BASHIR SHEIKH, 
                                                   Plaintiff‐Appellant, 

                                   v. 

GRANT REGIONAL HEALTH CENTER, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
            No. 11 C 1 — William M. Conley, Chief Judge. 
                      ____________________ 

  ARGUED SEPTEMBER 16, 2014 — DECIDED OCTOBER 14, 2014 
                ____________________ 

   Before BAUER, POSNER, and EASTERBROOK, Circuit Judges. 
    POSNER,  Circuit  Judge.  In  2009  the  plaintiff,  a  physician, 
was hired by the defendant, a small “critical access” hospital 
in rural Wisconsin, as the director of its emergency room. (A 
critical access hospital is a hospital “having no more than 25 
inpatient beds; maintaining an annual average length of stay 
of  no  more  than  96  hours  for  acute  inpatient  care;  offering 
24‐hour, 7‐day‐a‐week emergency care; and being located in 
a  rural  area,  at  least  a  35‐mile  drive  away  from  any  other 
2                                                      No. 14‐1449       


hospital.”  U.S.  Dept.  of  Health  &  Human  Services,  “What 
Are Critical Access Hospitals (CAH)?,” www.hrsa.gov/healt
hit/toolbox/RuralHealthITtoolbox/Introduction/critical.html,
visited Sept. 29, 2014.) Fired just months after being hired, he 
sued  the  hospital  in  January  2011  under  Title  VII,  claiming 
that  the  hospital  had  discriminated  against  him  because  of 
his  Indian  ethnicity.  (The  complaint  added  supplemental 
state law claims to his Title VII claim.) For example, he con‐
tended  that  a  hospital  employee  said  to  him  “you  must  be 
that  Middle  Eastern  guy  whom  they  hired  as  ER  director” 
and accused him of taking her job, spat at him, and told him 
he  belonged  to a  terrorist class of people and was a danger 
to the hospital. A number of hospital personnel complained 
to  the  plaintiff’s  superior  that  he  was  incompetent—that  he 
had  poor  patient  skills,  behaved  unprofessionally,  misdiag‐
nosed patient ailments, and couldn’t get along with the hos‐
pital’s staff. His superior urged him to resign. That was less 
than a month after he had begun working at the hospital, a 
period  during  which  he  worked  only  twelve  shifts.  He  re‐
fused to resign, but not long afterward was fired by the hos‐
pital’s CEO. 
     He sued pro se, but later obtained a lawyer, who subse‐
quently withdrew, and so the plaintiff was again represent‐
ing  himself.  In  May  2012  the  hospital  filed  what  the  plain‐
tiff’s opening brief in this court acknowledges was a “heavi‐
ly  supported”  motion  for  summary  judgment.  The  district 
judge gave the plaintiff until July 16 to respond, stating that 
“no further extensions will be granted to plaintiff for any 
reason.  Plaintiff  should  plan  accordingly”  (emphasis  in 
original). Shortly before the deadline, the plaintiff obtained a 
new lawyer, who on July 16 filed a brief opposing the hospi‐
tal’s summary judgment motion, with some supporting ma‐
No. 14‐1449                                                          3 


terials.  The  brief  proposed  findings  of  fact,  but  did  not  re‐
spond directly to the  hospital’s proposed findings of fact in 
support of the motion for summary judgment. 
    The  plaintiff—not  his  lawyer—submitted  two  affidavits 
(both  dated  July  16,  the  deadline  for  filing,  but  the  second 
affidavit  wasn’t  filed  until  the  next  day)  purporting  to  re‐
spond to the hospital’s motion. The judge struck the second 
affidavit  as  untimely,  which  it  was,  having  been  filed  after 
the July 16 deadline. The plaintiff neither sought permission 
to make untimely filings nor gave any reason for not having 
filed the affidavit on time. 
    The first affidavit is very strange, because all it does is at‐
tach  the  hospital’s  Human  Resources  Policies  and  Procedures 
Manual,  its  Medical  Staff  Bylaws,  and  the  letter  terminating 
the plaintiff. All these materials were already part of the rec‐
ord.  They  are  voluminous  (except  for  the  letter  of  termina‐
tion), yet the affidavit contains no commentary on them. 
     The second affidavit is more promising; it consists of 166 
paragraphs  of  facts  and  arguments.  Yet  it  isn’t  actually  an 
affidavit—it isn’t notarized or otherwise witnessed—though 
it  might  pass  muster  as  a  declaration,  which  can  be  substi‐
tuted for an affidavit and thus constitute part of the eviden‐
tiary  record,  provided  it  complies  with  the  formalities  re‐
quired by 28 U.S.C. § 1746. 
    The defendant quickly responded to the plaintiff’s filings, 
pointing out not only that the second affidavit was untimely 
(the  first  affidavit  was  irrelevant,  as  it  merely  attached, 
without  commentary,  materials  already  in  the  record),  but 
also  that  it  confronted  the  defendant  with  two  sets  of  pro‐
posed  findings  of  fact  to  evaluate:  the  set  submitted  by  the 
4                                                        No. 14‐1449        


plaintiff’s  (second)  lawyer  on  July  16,  and  the  166  para‐
graphs submitted by the plaintiff himself the next day. There 
were many discrepancies between the two sets of proposed 
findings, and those discrepancies would have made it diffi‐
cult  for  the  defendant  to  respond  within  the  deadline  fixed 
by the judge (who was becoming impatient). A further oddi‐
ty is  that  the  second affidavit  is just a set of proposed  find‐
ings, even though the plaintiff’s excuse for filing it was that 
his lawyer, though he had filed a set of proposed findings on 
the  plaintiff’s  behalf,  had  failed  to  reply  to  the  defendant’s 
proposed findings. 
    Two weeks after the judge struck the plaintiff’s two affi‐
davits,  the  plaintiff’s  lawyer (his second lawyer,  remember) 
filed  a  motion  to  withdraw  from  representing  the  plaintiff. 
Simultaneously  the  plaintiff  filed  a  motion  to  discharge  the 
lawyer  for  having  failed  (which  indeed  he  had)  to  respond 
adequately to the hospital’s motion for summary judgment. 
The plaintiff also requested permission to respond himself to 
the defendant’s proposed findings of fact that had underlain 
the defendant’s motion for summary judgment and that the 
plaintiff’s lawyer had failed to respond to. 
     The judge granted the plaintiff’s motion to discharge the 
lawyer,  and  so  the  plaintiff  was  once  again  proceeding  pro 
se.  But  the  judge  declined  to  give  him  any  additional  time 
within  which  to  respond  to  the  defendant’s  proposed  find‐
ings  of  fact,  on  the  ground  that  whether  to  grant  summary 
judgment  had  been  fully  briefed.  Eventually  the  judge 
granted  the  motion  for  summary  judgment,  dismissing  the 
plaintiff’s  federal  claims  with  prejudice  and  his  state  law 
claims without. 
No. 14‐1449                                                           5 


    The  plaintiff  requested  reconsideration,  arguing  that  the 
judge had never ruled on whether to accept additional sup‐
plementary responses to the hospital’s motion for summary 
judgment. The judge denied the request for reconsideration, 
repeated the denial after the plaintiff renewed the request in 
November,  and  three  months  later  issued  a  final  judgment 
terminating  the  litigation.  The  grant  of  summary  judgment 
also  operated  as  a  denial  of  the  plaintiff’s  motion  to  be  al‐
lowed to file responses to the defendant’s proposed findings 
of fact. But the judge did remark that he had considered the 
proposed  findings  submitted  by  the  plaintiff’s  second  law‐
yer—had  deemed  them  responsive  to  the  defendant’s  pro‐
posed  findings,  even  though  (though  the  judge  didn’t  say 
this) they weren’t really. But the judge’s consideration of the 
lawyer’s  proposed  findings  had  not  saved  the  day  for  the 
plaintiff. 
    The  plaintiff  does  not  ask  us  to  order  the  judge  to  rein‐
state  the  second  affidavit  (the  166  paragraphs).  He  refers  at 
times  to  the affidavit  but only  to  illustrate the kind of  find‐
ings he would have submitted had the judge allowed him to. 
His critical argument is that the judge erred in not allowing 
him  to  submit  a  belated  response  to  the  defendant’s  pro‐
posed findings of fact. Not so, quite apart from the fact not‐
ed  earlier  that  this  would  have  required  the  defendant  to 
supplement  its  original  response  to  the  plaintiff’s  proposed 
findings of fact. Represented by counsel, as he still was when 
he  filed the affidavits, the plaintiff wasn’t authorized  to file 
his  own  responses  to  the  hospital’s  motion.  He  both  had  a 
lawyer and was acting as his own lawyer. That was a confus‐
ing  mode  of  representation  and  one  not  permitted,  though 
he  did  ask  for  permission  to  file  a  response  to  the  defend‐
ant’s  proposed  findings  of  fact  at  the  same  time  that  he 
6                                                        No. 14‐1449        


asked  the  court  to  dismiss  his  attorney—so  had  the  judge 
granted  both  requests  simultaneously,  the  plaintiff  would 
properly have submitted the response pro se. 
     About all that can be said in the plaintiff’s favor—and it 
is  too  little  to  affect  the  judgment—is  that  the  judge  should 
not have said that “no further extensions will be granted to 
plaintiff  for  any  reason”  (emphasis  in  original).  Had  the 
submission  of  a  complete  response  to  the  hospital’s  motion 
been  prevented  by  something  that  no  one  could  have  fore‐
seen  or  avoided,  a  refusal  to  grant  an  extension  of  time 
would have been unjustified. But the judge’s impatience was 
understandable.  (And  nothing  ever  did  happen  to  prevent 
the  plaintiff  from  making  a  timely  submission.)  There  are 
147 entries in the district court docket of this case, stretching 
over  three  years,  yet  without  an  evidentiary  hearing  of  any 
sort ever having been held, let alone a trial. Much of the de‐
lay  was  the  result  of  the  plaintiff’s  unhappy  relationship 
with the two lawyers whom he hired after initially suing pro 
se.  In  effect  he  had  six  lawyers:  himself,  proceeding  pro  se, 
on  three  separate  occasions,  and  in  between,  and  afterward 
(on appeal), three real lawyers. 
   The coup de grâce is that the plaintiff has never offered an 
excuse  for  what  he  contends  was  his  second  lawyer’s  in‐
complete  response  to  the  hospital’s  motion  for  summary 
judgment.  Incomplete  it  was;  indeed  it  violated  the  district 
court’s standing order on summary‐judgment procedure be‐
cause it didn’t respond directly to the defendant’s proposed 
findings  of  fact.  (The  judge  thus  gave  the  plaintiff  a  small 
break  by  deeming  the  lawyer’s  proposed  findings  “respon‐
sive” to the defendant’s proposed findings.) The plaintiff ar‐
gues that it was not his fault that his lawyer screwed up. But 
No. 14‐1449                                                          7 


in civil litigation the lawyer’s errors are attributed to the cli‐
ent;  the  client’s  only  remedy  is  an  action  for  malpractice. 
Were the principal not responsible for his agent’s efforts, lit‐
igation would be even more chaotic than it is. 
     Against a rule of attribution the plaintiff cites Hill v. Unit‐
ed States, 762 F.3d 589, 591 (7th Cir. 2014), where after noting 
that  “ordinarily  …  the  pratfalls  of  a  party’s  lawyer  are  im‐
puted to the party,” we said that “given the unusual gravity 
of  the  plaintiff’s  injuries,  the  absence  of  any  suggestion  of 
prejudice to the defendant from  the delay in suing, and the 
district  judge’s  cursory  treatment  of  the  issue  of  equitable 
tolling, we have decided that the judgment should be vacat‐
ed  and  the  case  remanded  to  the  district  court  for  further 
consideration  of  the  tolling  issue.”  It  was  an  unusual  case. 
The plaintiff, suing under the Federal Tort Claims Act in re‐
spect of prison violence that had cost him one eye and great‐
ly impaired the vision in his other eye and that he attributed 
to the negligence of the Bureau of Prisons, had recently been 
evicted  from  the  halfway  house  to  which  he  had  been  con‐
signed upon his release from prison and had failed to notify 
the  court  of  his  new  address.  The  district  court  denied  the 
plaintiff’s  plea  of  equitable  tolling  not  because  of  his  law‐
yer’s delay in filing suit but because of the plaintiff’s failure 
to keep the court advised of his changes of address. So while 
the  plaintiff’s  lawyer  had  bobbled  his  case,  the  ground  of 
dismissal was the plaintiff’s bobble, which we thought, giv‐
en his physical condition, was a weak ground for dismissal. 
We  did  not  rule  that  his  case  should  not  have  been  dis‐
missed,  but  we  remanded  for  a  fuller  consideration  of  the 
unusual issue that it presented. There is nothing comparable 
in this case. As we said, the judge should not have told the 
plaintiff  there  would  be  no  extensions  of  time,  no  matter 
8                                                   No. 14‐1449       


what,  for  responding  to  the  hospital’s  motion  for  summary 
judgment.  But  because  no  excuse  for  missing  the  deadline 
was ever offered, the “no extensions no matter what” threat 
was never carried out. 
                                                      AFFIRMED.